A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.


Status of Claims

	Amendment filed 09/21/2020 is acknowledged. Claims 1-3,6-10 are pending. 


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3,6-10 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Step 1




Step 2A - Prong One

A.	With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include selecting variables, establishing a “cancer anticipation model”, determining risk of cancer. An added step of “managing a patient” can be viewed as a decision making step. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “a machine-learning method”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind – the step of “using variables  and conditions of cancer with a machine learning method” is viewed as a step of correlating variables and cancer conditions – e.g., by logistic regression or decision tree, as in claim 2 in-part, assisted by a machine. The mere nominal recitation of a 


Step 2A - Prong Two

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
According to the Guidance, in determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself  in any other technology or technical field.  An important consideration is whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. In the instant case, the mere generically stated intended objective of “managing a patient”  is not a particular solution or a particular way to achieve a desired outcome.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 

Other additional elements is the claims are drawn to data gathering, and using a generic computer component.

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.
Further, obtaining test results is a pre-solution activity directed to aspects of the information being analyzed


Step 2B

Having determined that the judicial exception is not integrated into a practical application, the Revised Guidance requires us to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept, such as a specific limitation beyond the judicial exception that is not well-understood, routine, conventional in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 84 Fed. Reg. 51.

The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).


Also, the generic steps of obtaining test results constitute insignificant extra-solution activity,  insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). It is widely accepted in the art that steps of obtaining test results for biomarkers that might reflect cancer development  are well-understood, routine and conventional activity used in biomedical  methods, that an artisan would have relied upon to achieve the goals of the invention.  See, for example, Puskas et al. (US  20090171590) or Lebowitz et al. (US 20130196868), or Autelitano et al. (US 20110033377), or Lokshin et al. (US 20070042405). Thus, such additional limitation is insufficient – primarily because the limitation “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.




Response to arguments

Step 2A-1

Applicant submits that the claims are not directed to mantal steps as they are amended to address   “the steps of: "(D) using the cancer anticipation model to determine the cancer risk of a patient; and, (E) managing the patient based on the determination made in step (D)" and claim 6 recites step (E), which are clearly not mental processes.”  With regard to step (D), “determining” step is drawn to a mental step. With regard to step E), the step can be viewed as “managing a patient” can be viewed as a decision making step; if not, the  step  is addressed in steps 2A-Prong 2 and 2B of the analysis. 
  
Applicant argues that  the claims do not recite a mental process because the "human mind is not equipped to perform the claim limitations" such as using a machine 

Step 2A-2
Applicant argues that step D is use of the mental step.  In response, step D0 is drawn to a mental step itself.

Applicant argues that the judicial exceptions are integrated into a practical application as the practical application is providing a cancer anticipation model.  In response anticipating a risk of a disease is viewed as the step drawn to a judicial exception, the step of “using variables  and conditions of cancer with a machine learning method” is viewed as a step of correlating variables and cancer conditions assisted by a machine.

Step 2B
Applicant argues that the presently claimed subject matter “solves the technical problem of current individual cancer diagnosis and provides an improvement as compared to a combined test with multiple tumor markers”.  In response, mere data analysis is not an improvement;  other than manipulation of data, there is no evidence 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6-10 are rejected under 35 U.S.C. 103 as obvious over Lebowitz et al. (US 20130196868), or Autelitano et al. (US 20110033377), or Lokshin et al. (US 20070042405) taken together with Linke et al (US 20090275057), and further with Schettini et al (US 20150301058) or Pawlowski et al. (20150152474)

Applicant’s arguments have been considered and are addressed in the following revised rejection. 




The references do not necessarily teach collecting conditions of cancer identified “within one year after the markers are measured”. 
The language "within one year” reads on any time from immediately after collecting information about the conditions and up to one year. 
Linke et al (US 20090275057) teach method for predicting cancer progression wherein cancer markers are measured and combined with known clinical condition after a certain time period to create a machine learning algorithm for predicting cancer progression (claims 1-15).  Linke et teach that cancer markers are measured after a certain time period and is predictive for a time period chosen from the group consisting of, e. g. 6 or 12 months (claim 17), i.e., as addressed in the instant claims “within one year of testing”. 
At the time of invention, a practitioner could have combined the teachings of  determining markers predictive of cancer progression with corresponding cancer conditions for known patients.  As a result, the predictable result of predicting cancer progression in patients with unknown future cancer conditions would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.



Further, with regard to managing patient based on determination of cancer risk, as in added step (D),  it is obvious that any determination of cancer risk dictates corresponding management of the disease decisions.  As stated in Lebowitz et al. (US 20130196868) “The algorithm yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures to better predicted and diagnose early stage cancer in asymptomatic patients.”

Further, with regard to using area under the curve is a criteria, use of AUC is a routine computational method in data analysis.  See Autelitano et al. (US 20110033377), paragraphs 309-311, Tables 2-4, or Lebowitz et al. (US 20130196868), paragraphs 38,66, for example. 

With regard to machine-learning, as in claims 1,2,6, the references teach machine-learning tools, such as mathematical model (US  20090171590, claim 25), or decision tree (US 20130196868, paragraphs 45,96), or  logistic regression (US 

With regard to claim 8, the references teach various biomarkers, such  as cancer cell protein  (US  20090171590, claims 60,64),   Cyfra, CA125, (US 20130196868, claims 1,13,16,20,21,30,US 20110033377, claims 15,19,23, US 20070042405, claim 2) or He4, or sV-CAM (US 20070042405, claim 2), etc. 

With regard to claim 9 addressing particular combination of six tumor markers selected from six tumor markers are selected from AFP, CEA, CA19-9, CYFRA21-1, SCC, PSA, CA15-3 or CA125, these cancer markers are known to be used in combination in panels of markers to detect presence of cancer.  See, for example, US 20150301058 or 20150152474.

With regard to claim 10, the claims addresses common criteria for evaluating predictive methods. See, for example Lebowitz et al. (paragraph 165), Linke et al. (paragraphs 84,85, 112-114).


Conclusion.
	No claims are allowed.
 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb